MEMORANDUM **
Rene L. Cage, a California prisoner, appeals pro se the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 action for failure to comply with a court order to pay a filing fee. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal of the action for failure to comply with a court order, and we affirm. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).
We conclude that the district court did not abuse its discretion in dismissing Cage’s complaint after warning him that failure to pay the fee would result in dismissal. See id. at 1260-62 (district court may dismiss an action for failure to comply with court order); 28 U.S.C. § 1915 (an action may proceed without the payment of filing fees only upon granting of in forma pauperis status).
Cage’s request that this court take judicial notice of certain documents is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.